DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Jain et al (US 2016/0072766; hereinafter Jain).
Regarding claim 1, Jain discloses a method for allocating a resource, the method comprising:
extracting a resource category matching a target subserver (fig. 11C; paragraphs [0477 - 0478]; Jain discloses that the device receiving a request from a subscriber, for a resource such as a port or session, by a core or a packet engine (step 1121) ) and a required quota corresponding to the resource category from a request sent by a client side (paragraphs [0477 - 0479]; Jain discloses that the determining whether the quota is configured for the resource (step 1122),);
Jain discloses the system may comprise a multi-core device intermediary between a plurality of clients and a plurality of servers);
determining a globally available quota and a total limit matching the resource category (paragraphs [0016]; Jain discloses that the first core determines that a quota is configured for a resource );
determining a limit matching the resource category in the target subserver based on the total limit and the number of subservers (paragraphs [0457 – 0460]; Jain discloses that when a new resource request is received, a core may first use up exclusive quota until the quota limit is reached); and
performing resource allocation for a resource quantity corresponding to the required quota of the request based on a comparison between the required quota and the limit of the target subserver (paragraphs [0457 – 0460]; Jain discloses that the difference may be calculated by the difference between the new quota limit and the amount resources used by the quota, which may be less than the old quota limit).
Regarding claim 2, Jain discloses the method according to claim 1, wherein the performing resource allocation for a resource quantity corresponding to the required quota of the request based on a comparison between the required quota and the limit of the target subserver comprises:
allocating, in response to the required quota being smaller than or equal to the limit of the target subserver, the resource quantity corresponding to the required quota of the request from a resource quantity corresponding to the limit of the target subserver (paragraphs [0459 – 0460]).
Regarding claim 3, Jain discloses the method according to claim 2, wherein after the allocating the resource quantity corresponding to the required quota of the request from a resource 
allocating the resource quantity corresponding to the required quota from a resource quantity corresponding to the globally available quota, to supplement a resource quantity corresponding to the remaining limit in the target subserver (paragraphs [0459 – 0460]).
Regarding claim 4, Jain discloses the method according to claim 1, wherein the performing resource allocation for a resource quantity corresponding to the required quota of the request based on a comparison between the required quota and the limit of the target subserver comprises:
allocating, in response to the required quota being greater than the limit of the target server, the resource quantity corresponding to the required quota of the request from the target subserver (paragraphs [0467], [0483]; Jain discloses that if global shared quote is greater than zero, then the request may be granted and the method may continue to step 1127); and recording the required quota in the target subserver (fig. 11D; paragraphs [0486], [0496]; Jain discloses that comparing the new and old core-exclusive quota and global shared quota (step 1133), and updating quota information (step 1134).).
Regarding claim 5, Jain discloses the method according to claim 4, wherein after the recording the required quota in the target subserver, the method further comprises:
receiving the recorded required quota sent by the target subserver (paragraphs [0496 – 0498], [0467]; Jain discloses that the device initializing exclusive quota and saving shared chunk size using the parameters calculated in local substructure and resetting used quota (step 1116), );
receiving a next request sent by the client side (paragraph [0458]; Jain discloses that when a new resource request is received, a core may first use up exclusive quota until the quota limit is reached); and
Jain discloses iterating over all the dynamic subscriber entities in each core and performing an update (step 1132), comparing the new and old core-exclusive quota and global shared quota (step 1133), and updating quota information (step 1134)) .
	Regarding claim 6, Jain discloses the method according to claim 4, wherein after the recording the required quota in the target subserver, the method further comprises:
timing a record cycle (paragraphs [0354], [0356]; Jain discloses that periodicity may be measured by clock cycles);
receiving the recorded required quota sent by the target subserver (paragraphs [0496 – 0498]); and
deducting, in response to the record cycle reaching a preset duration, the resource quantity corresponding to the required quota from, the resource quantity corresponding to the globally available quota (paragraph [0486]; Jain discloses that calculating a change in configured global shared quota, which can be positive or negative (step 1140), and updating the new shared quota in global subscriber and adding the change to the remaining shared quota (step 1141 )).
	Regarding claim 7, Jain discloses the method according to claim 3, wherein the method further comprises:
determining whether a current remaining quota of the globally available quota is smaller than the limit of the target subserver (paragraph [0486]; Jain discloses returning shared quota to global subscriber by increasing the exclusive quota or used exclusive quota, whichever is smaller (step 1138)); and
updating, in response to determining the current remaining quota of the globally available quota being smaller than the limit of the target subserver, a quota corresponding to the limit of the 
Regarding claim 8, Jain discloses the method for allocating a resource according to claim 1, the method further comprising:
receiving the request sent by the client side, the request comprising: the resource category and a total required quota matching the resource category (paragraphs [0318],  [0458]);
executing following determining steps on the total required quota matching the resource category in the request: determining a globally available quota and a total limit matching the resource category in the request (paragraphs [0058 – 0061]); determining whether the globally available quota is greater than a preset value (paragraph [0465]; Jain discloses that the local core may determine whether the local core has used shared quota and whether the current free quota is more than shared chunk size); summing the globally available quota and the total limit, in response to determining the globally available quota being greater than the preset value, to obtain a total quota (paragraphs [0469], [0481], [0489]; Jain discloses that the local core may determine whether the local core has used shared quota and whether the current free quota is more than shared chunk size); determining whether the total required quota is smaller than or equal to the total quota (paragraph [0486]; Jain discloses that returning shared quota to global subscriber by increasing the exclusive quota or used exclusive quota, whichever is smaller (step 1138)); and determining, in response to determining the total required quota being smaller than or equal to the total quota, that the total required quota corresponding to the resource category satisfies a resource allocation condition (paragraph [0487]; Jain discloses that the 
executing the determining steps on a total required quota corresponding to each resource category in the request, to determine whether the total required quota corresponding to the each resource category satisfies the resource allocation condition respectively (fig. 11C; paragraphs [0472 – 0474]); and
generating, in response to determining that the total required quota corresponding to each resource category satisfies the resource allocation condition, indication information for characterizing to approve the request, and performing the resource allocation on the each resource category of the request respectively (paragraph [0481]; Jain discloses that if more local resources are available, then the method continues to step 1125 to allow the request).
Regarding claim 9, Jain discloses the method according to claim 8, wherein the method further comprises:
generating, in response to determining a total required quota corresponding to any resource category in the request failing to satisfy the resource allocation condition, indication information for characterizing to intercept the request (paragraphs [0479 – 0480]; Jain discloses that the quota may not have been configured because a quota may not be used for the resource type or for the subscriber sending the request).
Claims 10 – 19 incorporate substantively all the limitations in claims 1 – 9 with minor modifications in the claimed language in apparatus and computer program product. The reasons for rejecting claims 1 – 9 apply in claims 10 – 19.  Therefore, claims 10 – 19 are rejected for the same reasons.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McClean et al (US 2017/0273379) discloses a visualization of computer resource quotas.
Shunsuke Mogaki (US 2018/0167288) discloses a service system and control method of the same.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/YVES DALENCOURT/              Primary Examiner, Art Unit 2457